Citation Nr: 1036881	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  09-07 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
diabetes mellitus, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial increased disability evaluation for 
bilateral retinopathy, currently evaluated as noncompensably 
disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to the Veteran's service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his Sister
ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board on 
appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina that denied the benefits sought on appeal.

The Veteran appeared for a videoconference hearing in August 2009 
before the undersigned Acting Veterans Law Judge at the RO.  A 
transcript is of record.

It is noted that a claim for a total disability rating based on 
TDIU is part of an increased rating claim when such a claim is 
raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
As explained below, the Veteran has asserted he is unable to work 
because of his service-connected disabilities and therefore, the 
issue is raised by the record and is properly before the Board.  
Id.

For the sake of clarity, the Board has recharacterized the matter 
on appeal to reflect three separate issues. The claims are 
delineated on the cover page of the instant decision.

The issue of a total rating based on individual unemployability 
(TDIU) is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.





FINDINGS OF FACT

1.  The Veteran's type II diabetes mellitus requires oral 
medication, insulin, and diet modification but does not require 
regulation of activities.

3.  Since August 30, 2007, the effective date of service 
connection, the Veteran's diabetic retinopathy has been 
manifested by a corrected distance visual acuity of 20/30 in the 
right eye and 20/30- in the left eye; corrected near visual 
acuity is 20/25 bilaterally. 


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 20 percent for type II 
diabetes mellitus are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2009).

2.  The criteria for an initial compensable rating for diabetic 
retinopathy are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.84, Diagnostic Codes 6099-6006, 6061-6079 (2008); 38 
C.F.R. § 4.119, Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), as amended, 
and implementing regulations impose obligations on VA to provide 
Veterans with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

For the Veteran's increased rating claims, under the VCAA, VA 
must inform the Veteran of any information and evidence not of 
record (1) that is necessary to substantiate the claims; (2) that 
VA will seek to provide; (3) that the Veteran is expected to 
provide; and (4) must request that the Veteran provide any 
evidence in his possession that pertains to the claims.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The United States Court for Veterans Appeals (Court) had held 
that at a minimum, adequate VCAA notice in an increased rating 
claim required that VA notify the Veteran that, to substantiate 
such a claim: (1) the Veteran must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
the Veteran's employment and daily life; (2) if the diagnostic 
code under which the Veteran is rated contains criteria necessary 
for entitlement to a higher disability rating that would not be 
satisfied by the Veteran demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on the Veteran's employment and daily life (such as 
a specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
Veteran; (3) the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes; and (4) the 
notice must also provide examples of the types of medical and lay 
evidence that the Veteran may submit (or ask VA to obtain) that 
are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

The Federal Circuit vacated the Court's decision, overturning the 
requirement that VA provide notice that the claim could be 
substantiated by evidence of a disability's impact on daily life 
and that VA provide notice with regard to potential diagnostic 
code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  The generic first, third, and fourth 
elements of the Court's decision were not disturbed by the 
Federal Circuit.  

VA provided VCAA required notice regarding his increased rating 
claims, in correspondence sent to the Veteran in December 2007 
and June 2008.  These letters told the Veteran that he could 
substantiate the claims with evidence that the disability had 
worsened, notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
increased rating claims, and identified his duties in obtaining 
information and evidence to substantiate his claims.  

The December 2007 letter further provided notice of the type of 
evidence necessary to establish a disability rating and effective 
date for the claimed disabilities under consideration, in 
accordance with Dingess.  The letter told him that he could 
substantiate the claims with evidence of the impact of his 
disabilities on employment, provided examples of evidence that 
could substantiate the claims, and provided all elements of the 
notice required by Vazquez-Flores. 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a Veteran submit any evidence in his or her possession that 
might substantiate the claims.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  The Veteran, nonetheless, received this notice in the 
December 2007 and June 2008 letters.

Regarding the Veteran's bilateral retinopathy, this claim arises 
from disagreement with the initial rating following the grant of 
service connection.  The courts have held that once service 
connection is granted the claim is substantiated, additional VCAA 
notice is not required; and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as an effective date) are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 
7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream elements.  
Id.  No claims of prejudice have been made in this case.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim. 38 
C.F.R. § 3.159(c)(4).

VA has obtained all available records, including service records, 
and records from various federal agencies.  Additionally, the 
Veteran was afforded VA examinations in response to his claims.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements. The appeal is thus ready to be considered on the 
merits.

Legal Principles

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. § 
4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the severity 
of the condition.  The Board has a duty to acknowledge and 
consider all regulations that are potentially applicable. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).   The medical as 
well as industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.   38 C.F.R. §§ 4.1, 4.2, 4.10.

The Veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, see also Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where service connection 
has already been established, and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).   
However, in both initial rating claims and normal increased 
rating claims the Board must discuss whether "staged ratings" 
are warranted, and if not, why not.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

Evaluation of Diabetes Mellitus

The Veteran is currently in receipt of a 20 percent disability 
rating for his diabetic mellitus.  In November 2007, the Veteran 
requested an increased rating for his service-connected type II 
diabetes mellitus.  

Diabetes mellitus is evaluated under 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2009).  Under that diagnostic code, a 20 
percent rating is assigned when there is evidence that the 
Veteran's diabetes requires the use of insulin or oral 
hypoglycemic agent, and a restricted diet.  A 40 percent 
evaluation is assigned for diabetes that requires insulin, a 
restricted diet, and regulation of activities.  A 60 percent 
rating is assigned when there is also evidence of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations per 
year or twice a month visits to a diabetic care provider plus 
complications that would not be compensable if separately 
evaluated. 

"Regulation of activities" has been defined as the situation 
where the Veteran has been prescribed or advised to avoid 
strenuous occupational and recreational activities.  61 Fed. Reg. 
20,440, 20,446 (May 7, 1996) (defining "regulation of 
activities," as used by VA in Diagnostic Code 7913).  In Camacho 
v. Nicholson, 21 Vet. App. 360, 365 (2007), it was held that in 
order to show "regulation of activities" there must be medical 
evidence that it is necessary for a claimant to avoid strenuous 
occupational and recreational activities. 

In December 2007, the Veteran underwent a VA examination where it 
was noted he was diagnosed with type II diabetes mellitus 5-6 
years ago and for the past 3 months he required insulin.  He 
reported numbness and severe pain in his lower extremities.  The 
Veteran denied ketoacidosis or hypoglycemic episodes but did 
experience severe high blood sugars.  The Veteran had a 
restricted diet and his weight was stable.  He reported seeing a 
diabetic care provider every 1-2 months.  The Veteran denied a 
history of coronary artery disease or associated cardiac illness 
or disability to include congestive heart failure, stroke, or 
peripheral vascular disease.  He did, however, have mild 
nonproliferative diabetic retinopathy.  

The examiner diagnosed the Veteran with diabetes mellitus with 
complications including diabetic retinopathy; diabetic 
neuropathy, and hypertension. 

The Veteran was afforded a VA examination in July 2008.  The 
examiner noted the Veteran reported he was not employed secondary 
to a respiratory condition as well as leg pain.  He had no 
ketoacidosis or hypoglycemic events and no episodes requiring 
hospitalization.  The Veteran followed a restricted diet with 
stable weight.  He reported seeing his diabetic care provider 
every 3 months.  He had not been advised to restrict his physical 
activities in an effort to prevent hypoglycemic reactions.  

The Veteran denied known complications such as coronary artery 
disease, or congestive heart failure.  He did report problems 
with his eyes and thought that he had retinopathy.  The Veteran 
did not report any associated nephropathy, but he did have 
symptoms associated with peripheral neuropathy.  The Veteran took 
both oral medication and insulin to control his diabetes.  The 
Veteran stated that he felt that his diabetes mellitus affected 
his activities of daily living in that he had decreased energy 
and secondary to the decreased energy, he had decreased his 
activities.  

The examiner diagnosed the Veteran with type II diabetes mellitus 
requiring dietary restriction, oral medication, and insulin with 
the following complications:  retinopathy, neuropathy of the 
lower extremities bilaterally, moderate to severe, and erectile 
dysfunction.  The Veteran did not have complications such as 
cerebrovascular disease, coronary artery disease, nephropathy, 
peripheral vascular disease, or problems with his skin.

The Board accordingly concludes that the evidence of record does 
not support assignment of a disability rating greater than 20 
percent for type II diabetes mellitus.  A greater disability 
rating under this diagnostic code provision would require a more 
severe degree of impairment, which has not been shown by the 
evidence of record.  The July 2008 VA examiner stated that the 
Veteran's diabetes was stable, controlled by oral medication, 
insulin, and diet modification.  There is no medical evidence 
associated with the file that the Veteran is required to regulate 
his activities, as required by the rating criteria in order to 
warrant a higher disability evaluation.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim 
for a higher rating, that doctrine is not applicable. Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


Evaluation of Retinopathy

In an August 2007 VA ophthalmology consult the Veteran reported 
that he was "happy" with his vision and denied any "big 
changes" in visual acuity.  He denied epiphoria or a gritty 
sensation.  He did note that approximately 2 times per week he 
experienced a "strobe light," that flashed about 3 times per 
day for the past 6 months.  His distance visual acuity without 
correction (VAsc) was 20/25-1 and 20/30.  The Veteran was 
diagnosed with mild bilateral nonproliferative diabetic 
retinopathy; cotton-spot macular edema of the right eye; 
superficial punctuate keratitis, possibly reason for small 
decrease in visual acuity, and flashing lights in the left eye.   

A May 2008 VA treatment record indicated the Veteran reported he 
was having problems with his vision due a blood clot in his neck.

In July 2008, the Veteran underwent a VA examination in which he 
stated that over the last several months, he had noted floaters 
in both eyes, but otherwise denied photopia.  He did wear glasses 
that improved his vision and level of functioning that he felt 
was overall good and stable, allowing him to perform many of his 
desired daily activities.  He denied significant decreasing 
vision, although he had some blurred vision that he described as 
mild in both eyes and some vision darkening that last 
approximately 30-60 seconds.  He further denied distorted vision, 
diplopia, visual field defect, history of eye injury or eye 
swelling.  He did note some mild intermittent watering of his 
eyes that was relieved with twice daily use of artificial tears.  

Corrected distance acuity was 20/30 in the right eye and 20/30- 
in the left eye, and corrected acuity in the right eye at near 
was 20/25 and the left eye was 20/25, again corrected near 
acuity.  Visual field testing was within normal limits of both 
eyes with extraocular motility full without restriction.  
External examination revealed no ptosis or proptosis and pupils 
were equally reactive to light with no relative afferent 
papillary defect.  Anterior segment examination of both eyes 
revealed both corneas with mild superficial punctuate 
keratopathy, but otherwise, both eyes with anterior chambers deep 
and quiet with normal iris and conjunctivae and sclera that are 
white and quiet.  

The examiner diagnosed the Veteran with diabetes mellitus with 
mild to moderate non-proliferative diabetic retinopathy and 
clinically significant macular edema, nuclear sclerotic cataract 
change, and mild dry eye.

The Veteran is currently in receipt of a noncompensable 
disability rating for his diabetic retinopathy.  The Veteran 
contends that he is entitled to a compensable rating for his eye 
disability, as secondary to his diabetes mellitus. 

Initially, the Board notes the medical evidence of record 
indicates that the Veteran has additional eye disabilities, to 
include cataracts in both eyes. These other eye disabilities are 
not service-connected.

The Board is precluded from differentiating between 
symptomatology attributed to a service-connected disability and a 
nonservice-connected disability in the absence of medical 
evidence which does so. See Mittleider v. West, 11 Vet. App. 181, 
182 (1998).

In the instant case, the medical evidence of record is unclear in 
distinguishing between symptoms caused by the Veteran's 
nonservice-connected eye disabilities versus those caused by his 
service-connected diabetic retinopathy.  Accordingly, for the 
purposes of this decision, all of the Veteran's symptoms will be 
considered to be related to his service-connected diabetic 
retinopathy in the adjudication of the claim.  See Mittleider, 
supra.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the diagnosis, and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained; see Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board 
has considered whether another rating code is "more appropriate" 
than the one used by the RO, Diagnostic Code 6006.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

The Board initially notes that the regulations for the rating of 
eye disabilities were recently amended.  However, the new rating 
criteria are applicable to applications for benefits received by 
VA on or after December 10, 2008.  As the Veteran's appeal for an 
increased initial disability rating stems from a November 2007 
claim for benefits, the new eye regulations and rating criteria 
are not for application in the present case.  See Notice, 73 
Fed.Reg. 66544 (November 10, 2008). 

The diagnostic criteria pertinent to diseases of the eye (38 
C.F.R. § 4.84a, Diagnostic Codes 6000 through 6079) do not 
specifically set forth rating criteria pertinent to diabetic 
retinopathy.  

The Board finds that employment of Diagnostic Code 6006 is 
appropriate in the instant case.  Though the Veteran does not 
have retinitis, retinopathy is undoubtedly a disease of the 
retina.  Another diagnostic code pertaining to a disease of the 
retina is Diagnostic Code 6008 [retina, detachment of], but such 
employs the same rating criteria as Diagnostic Code 6006. 

Diagnostic Code 6006 dictates that retinitis is to be rated from 
10 percent to 100 percent for impairment of visual acuity or 
field loss, pain, rest-requirements, or episodic incapacity, 
combining an additional rating of 10 percent during continuance 
of active pathology.  The minimum rating during active pathology 
is 10 percent.

The Board has also considered rating the Veteran's retinopathy 
under former Diagnostic Code 6011, which provides for a 10 
percent rating for disability of the retina, with localized 
scars, atrophy, or irregularities, centrally located, with 
irregular, duplicated, enlarged, or diminished image (either 
unilateral or bilateral). The evidence of record does not 
demonstrate that the Veteran experiences any irregular, 
duplicate, enlarged, or diminished images.  Accordingly, 
Diagnostic Code 6011 also does not avail the Veteran, and will be 
discussed no further.

With regard to impairment of central visual acuity, former 
Diagnostic Code 6079 allows for a 10 percent disability rating 
when corrected vision in one eye is no better than 20/50, and 
corrected vision in the other eye is no better than 20/40.  A 
noncompensable disability rating is assigned where corrected 
vision in both eyes is 20/40 or better. 38 C.F.R. § 4.84a, 
Diagnostic Codes 6078, 6079 (2008).

In this matter, the July 2008 VA examination indicated corrected 
distance acuity was 20/30 in the right eye and 20/30- in the left 
eye, and corrected near acuity was 20/25 bilaterally.  As noted 
above, a noncompensable rating is assigned when corrected vision 
in both eyes is 20/40 or better.  Here, the Veteran's visual 
acuity is 20/40 or better, and therefore a noncompensable rating 
is appropriately assigned.

With regard to impairment of field vision, former Diagnostic Code 
6080 allows for a 10 percent disability rating when field vision 
is limited to 60 degrees but not 45 degrees in one eye. The Board 
finds that the Veteran is not entitled to a compensable rating 
for loss of visual field, as the evidence of record does not show 
he was found to have visual field deficits. 38 C.F.R. § 4.79, 
Diagnostic Code 6080 (2008). 

In addition, as there is no evidence suggesting impairment of 
ocular muscle function, the provisions of former Diagnostic Code 
6090 are also not for application. 

During the appeal period, the Veteran has not complained of eye 
pain, nor has he alleged or demonstrated any abnormal rest-
requirements or episodic incapacity associated with his service-
connected retinopathy.  Indeed, the July 2008 VA examiner noted 
that the Veteran had no complaints of eye pain and there was not 
diagnosis of abnormal rest requirements or incapacitation due to 
eye disease.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine. However, as 
the preponderance of the evidence is against the Veteran's claim 
for a higher rating, that doctrine is not applicable. Gilbert, 1 
Vet. App. 49, 53-56 (1990).

Extra-Schedular Consideration

In exceptional cases an extraschedular rating may be provided. 38 
C.F.R. § 3.321 (2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for the service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the Veteran's 
service-connected disability with the established criteria found 
in the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the Veteran's disability level and symptomatology, then 
the Veteran's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the Veteran's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the Veteran's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms." 38 C.F.R. 3.321(b)(1) (related factors include 
"marked interference with employment" and "frequent periods of 
hospitalization").  When the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
related factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service for completion of the third 
step, a determination of whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating. 

As discussed above, the Veteran's diabetes is controlled by oral 
medication, insulin, and diet modification.  The Veteran does not 
have a restriction of physical activities that would warrant a 
higher disability evaluation.  There have been no reports of 
symptoms that are outside the rating schedule.  There has been no 
evidence associated with the file which indicates any symptoms 
outside the rating schedule for the Veteran's diabetic 
retinopathy.  Hence, the schedule reasonably describes the 
Veteran's disability, and referral for extraschedular 
consideration is not warranted. 


ORDER

Entitlement to a disability rating in excess of 20 percent for 
diabetes mellitus is denied.

Entitlement to an initial compensable disability rating for 
bilateral retinopathy is denied.


REMAND

The Veteran asserted in his VA Form 9 that he is unable to work 
due to his service-connected disabilities.  In other words, he 
has asked that a total disability evaluation based on individual 
unemployability (TDIU) due to his service-connected disabilities 
be assigned. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a TDIU claim is part of a claim for a higher rating when such 
claim is raised by the record or asserted by the Veteran.  The 
Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability (in this case, diabetic 
retinopathy), the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying disability.  
Id.  Here, the appellant raised the issue of entitlement to a 
TDIU on his January 200 VA Form 9. 

The Veteran does not currently have a single disability rated at 
60 percent or otherwise meet the schedular requirements for a 
TDIU rating.  However, he may be entitled to extraschedular 
consideration under the provisions of 38 C.F.R. § 4.16.  The 
Board notes in that regard that the effect of a service-connected 
disability appears to be measured differently for purposes of 
extraschedular evaluation under 38 CFR § 3.321(b)(1), as 
discussed above, and for purposes of a  TDIU claim under 38 CFR § 
4.16.  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).

Clinical evidence suggests that the Veteran's service-connected 
disabilities impair his ability to work. The record, however, 
also reflects that the Veteran has several nonservice-connected 
disabilities that also impair his ability to work.  The Court has 
held that in the case of a claim for TDIU, the duty to assist 
requires that VA obtain an examination that includes an opinion 
on what effect the service-connected disabilities have on a 
Veteran's ability to work. Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).

A VA examiner has not yet been asked to render an opinion as to 
the overall effect of the Veteran's service-connected 
disabilities alone on his ability to obtain and retain 
employment.  Accordingly, the case is REMANDED for the following 
action:

1. Schedule the Veteran for a social and 
industrial examination for the purpose of 
ascertaining the cumulative impact of the 
Veteran's service-connected disabilities 
on his unemployability.

The examiner must evaluate and discuss the 
effect of all of the Veteran's service-
connected disabilities jointly on the 
Veteran's employability.

The examiner should opine as to whether 
the Veteran's service-connected 
disabilities, without consideration of his 
non-service-connected disabilities, render 
him unable to secure or follow a 
substantially gainful occupation for which 
he would otherwise be qualified.

Finally, if the Veteran's service-
connected disabilities do not cumulatively 
render him unemployable, the examiner 
should suggest the type or types of 
employment in which the Veteran would be 
capable of engaging with his current 
service-connected disabilities, given his 
current skill set and educational 
background.

2. Then, after ensuring any other 
necessary development has been completed, 
adjudicate the claim for a TDIU rating, to 
include entitlement to extraschedular 
consideration under 38 C.F.R. § 4.16. If 
the decision is adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response. Thereafter, return the case to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


